Citation Nr: 1540652	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $3,943.95 resulting from the grant of service connection for degenerative disc disease of the lumbar spine and sciatica of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In June 2009, the Veteran signed a contingent fee agreement with S.L., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claims.  Importantly, the agreement specified that that VA would withhold 20 percent of past due benefits to be paid to S.L.  A VA 21-22a was also filed at that time. 
 
2.  Thereafter, in a July 2010 rating decision, the RO granted service connection for disabilities of the lumbar spine and bilateral legs, effective February 12, 2007. 
 
3.  In June 2010, the Veteran terminated her representation by S.L. telephonically.  Written notice of this revocation was received by VA on July 27, 2010.
 
4.  The fee agreement is reasonable. 


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran's attorney, in the amount of $3,943.95, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

However, an attorney fee dispute is not a "claim" for disability compensation benefits. The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The Board finds that no further action is necessary here under VA's duties to notify and assist. 

Entitlement to relief from the payment of attorney fees

The Veteran disputes the payment of fees to S.L. in the amount of $3,943.95, which were paid by VA following the grant of service connection for disabilities of the lumbar spine and bilateral lower extremitates.  The Veteran contends the payment of these fees was unreasonable, and she asserts that she paid for services herself prior to the dispersal to S.L. by VA. 

As a preliminary matter, the Board notes that the regulations regarding attorney-fee agreements were amended in May 2008.  The amended regulations are applicable to the claim on appeal, as the fee agreement at issue was signed in June 2009.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008. They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements do not apply and are not directly addressed within this decision.  See 38 C.F.R. § 20.609 (2007).  

Under 38 C.F.R. § 14.636(c), in cases in which the Notice of Disagreement (NOD) was filed on or after June 20, 2007, agents and attorneys may charge fees payable directly to the Veteran's attorney.  See 38 C.F.R. § 14.636(g).  When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  
38 C.F.R. § 14.636(h)(1)(iii).  "Past-due benefits" means a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction (AOJ) or the Board, or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  38 C.F.R. § 14.636(h)(1)(i). 

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, an NOD has been filed with respect to that decision on or after June 20, 2007, and the attorney has complied with the power of attorney requirements in 38 C.F.R. 
§ 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 
38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. 
§ 14.636(e), (f). 

The essential facts of the case are not in dispute.  In June 2009, the Veteran signed a contingent fee agreement with S.L., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past due benefits awarded based upon the Veteran's pending claims.  A VA 21-22a was also filed at that time.  Thereafter, in a July 2010 rating decision, the RO granted service connection for disabilities of the lumbar spine and bilateral legs, effective February 12, 2007.  In June 2010, the Veteran terminated her representation by S.L.  Notice of this action was provided to VA by the Veteran in July 2010. 

IN a Memorandum for Finance, the RO noted that $3,904.91 should be withheld for possible payment of attorney fees to L.S.  This action was authorized by direction of the Attorney Fee Coordinator in July 2010.  A later finance adjustment of $39.04 was added, bringing the total to $3,943.95.

To date, the Veteran has not denied that she signed the agreement.  Instead, she asserts that she already paid her attorney more than $3,000 directly, and that VA should have given her the 20 percent of her past due award.  Her attorney, S.L., does not deny that the Veteran paid her directly.  However, S.L. noted that the payment was for other fees, to include payments made for copies of medical records, and for expert fees for a physician's review of the VA claims file, which totaled $3,040.25.  

Here, the signed agreement is clear on its face and is not contrary to any current law and regulation governing the award of attorney fee payments.  It specifies that the attorney is to be paid 20 percent of past due benefits awarded due to or flowing from the Attorney's representation of Client.  It reads, "Client hereby authorizes and directs the VA to withhold 20 percent of past due benefits awarded and to make direct payment to the Attorney." 

Accordingly, a 20 percent attorney fee calculated on the basis of the Veteran's award is warranted.  The release of an attorney's fee award of $3,943.95 to S.L. was therefore in accordance with proper procedure.  While the Veteran may have other avenues at her disposal to challenge the miscellaneous fees of more than $3,000 paid directly to her former attorney, such is beyond the purview of the Board in this matter.


ORDER

Relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $3,943.95 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


